OFFICE        OF THE ATTORNEY GENERAL    OF TEXAS
                                   AUSTIN
GROVERSELLERS
ArrIORNrv
       GENERAL




HorIar8bl e n.    C. Morris,       Chrirman
Joint tegisl8tlrr Committee
Creenrille, Texas

Dear Sanator Mor~inr




            *As Chairman       of    the
      I ma interested       in recur
      pretstion     at   abrtaln     wov
                                                   tlan   law tar


                                                1, the atrlainl     m
                                                c this law are
                                                III adminfmtra-
                                              on that the tunda-
                                         e aid under thin I aw
                                         R sCtl001 to show a nebd
                                         rent type0 crf aid pm-
                                  II of this law.    The opinion
                                    tod to transportation     aid
                                    ion at&tan that the banfs
                              an old Is ‘n6ed’v it la necem-
                       term be dafhed      in order that the ad-
                     ftfcor    nt mm aomlttee      may dstcrmine
                     J of thone sahoots 8pplyinu        for trano-
      porhtlan  aid- In our opinion the ?a* prorf dew that
      any nchoal applying    for any type of nid must ahn* by
      ita budget noed for mch aid and that said app?rinI:
      school aust abide By the provisions       In this act which
      met up a alninnn    tax rata and mlarf      achecWIe~
                   l1 .What is Rudaetrry Reed?

                   ‘2.                     l makes rpplian-
                         mould a a a h a orho
                         tion tar tran6pnrtation aid only
                         be required tn nhos hudgstary need?.


            In   our Opinion X*0. O-7211, referred to by you, we pnlnt-
ed out that Article       V tat83. II. Ao. 107, deal 8 with    the speoitlo
subjoot of tranrportrtiaa        lld , md dimurned     quite full y the rel-
otira ioportanos of a special provision          aontafnad In a goneral
sot, and held there wan no oimt?lOt botuoen KaOti@n 1 of Article
I of the SilY and Article        I, tlealin~ with the spaolltio Fart of
tbw vain bill,     to-wit,   frannpertstion   mid.    Further,   wo pointed
out t,hat Artiale     V ttldhave the effect,     hV renaan of its    speclfla-
ne*n to oberate 8e a mrorlsa nr excepticn          tram seatlop    1, of cer-
tnln ellpfbilftf      roqulramewts Cnr njd-      In that opfnfon ~8 quoted
from Artiole     V the lallnrlng?


             wProrfdad further      that. all   nchaal   distrfcts
      containinlt     on0 hundred (1M)) nquare m‘llen of tor-
      ritory    or more. or whiob hare lemn than ono enua-
      orated     seholamtio   Per square wile may r60sire
      thraa dnllara      mnd twenty-tire      oemts ($3.35)     ner
      month per pupil : provided further,           thot all .coun-
      tl.oa harInK laan thnn three (0) enwwatnd                scho-
      ?amt¶oa per sqnrro nil0        In the entire      aountf   nhaY1
      rasdre      three dollars    and fifty    oenta (@.RO)      per
      month per ppil        as transportstim,     aid when there
      lr, a need shown t,heretor 81) prorided          herefn.”


             Artlele V, atthou&    A nrarlsa nr oxcaptIon lansening
the eligzihility   requlrfmenta oontainetl in Faatlon   1, Arti6le 1
of the Aat, dld not purport to erom?t the ossontinl        reyuire-
mtmt at "a need shown*, eren though other ellplbility requiro-
Rantr were renderod innpuratira an ta transportation aid. Pram
roadinn   tho entjre  Rill,   wo think tFera is an overall    intention
thst nn BI& nt any kind ahorildha a:lnred except in aaso of
need therefor    by the distrlat.

          \loraor6r, In the oonoludin+y raramaph nt Opinion    Yo.
c-1241, in munoratetn~ certain ellrjhl3ltr requ?rtrm@ntn for
trnnn~ortatlnn aid, wo ssnresnlV jnoludod   *a
                                             - neod therofnr.w
                                               --- -,--.--.
(Qwhasfm   suplrlled)
           IO thisaLe in 8eUard With Tour interprstatton OS the
lltna 6~o nin your letbsr , that thla need a? trantqmrtation aid
nay be detem3nad   and should ho determined au a aondftlon pre-
eedent to the extenelon of such aid.

          Ror aat uo hare sold it   i01104a 44 man              to 11~ns4r
your qnsrtions ~tegorisa‘tl~, AS follor#r

          1. fbming to your 4pseiii4 request     far deflnitioa ai
*budgetary heed’) we rind the term defined   in fwatlm I)o? Arti-
410 I of the statute tmdsr eannideratioa   an fallorat

                wTba tens ‘bntlpetary need' aw nsod in this A4tr
        is dofined as the dittarmee betwean the total of
        all rov4uue4 af the dl4trlot and the total of all
        aperatln~     4xpanoes    ii   euoh  brp4na44    or4 C;roater
        than th* re~4nnem~           The renmuos      nf the dlntrlst
        shall     inaludet     (1) stat0    and eopnty at*llabler
        toaol maintenancer lnU state old balancea brought
        tonard      frola the preeedfng year! (a) state Rnd
        aounty arailable        end losal aaintenm4or444ipta
        derived from a loaal ?mintmmiae               kx of Piltr
        Cemtn     (50#) OR the 0114 lhm~red Oollara         ($lOOdJO)
        valaatJon tar tho ourrent Parr end (3) taltion to
        be a01 1ssted I 08811 y .        The operating    4xpennse 0T
        the dlatriat oball lnoludo~             (1) ealorlea of tarab-
        ore and mimlnletratars according to tbs rehedule of
        allommsas      tor oarno am provided in Artiole JfT of
        t&i8 4411 (2) opsratiag exponseo aaaar&Sng ta the
        sahodnle of allowmoor            for #me a4 prurl&xl      in
        Artlole II of' thin dot.*

          In Order t0 8bOw ubudgotary meed* in matt4Pm Of tr8n,6-
portatlnn, thereFore, a district wst   rho* a dstleft between rove
nuee of the di&riot,   as BoPined by section 5, eupra, nnd o.pe*at-
ing expanses, tikeriaa as UePfned by Bs4tinn 4, but InaludinC: as
expensas of operation appraved traasportatfon 4Ostr not fn exae88
or tho amunts nlIov~ble under Artlola V. Indeed, it 1s ~poc+tical-
Ty prorlded ln Art%o?s V that, ‘Tba expenses oP such trmnportatiw
doll  bo paid on the ba8im of bud$etnry need aa tndlaated by np-
grerad Btate aids appliaat4on. * 0 *”

             3. Any aehnol making applicatlm f-r   transrortatim, aid
only    should be raqu.1red to &ow thnt there ex3stod nueh budgetary
need.